Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    This communication is an Examiner’s reasons for allowance in response to application filed on 6/25/18, assigned serial 16/016783 and title “Method and fault tolerant computer architecture for reducing false negatives in fail-safe trajectory planning for a moving entity”.
2.    The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 7, the prior art of record does not disclose a method, and a system, implemented by one or more computers for reducing false negative in fail-safe trajectory planning for a moving entity, the method comprising: implementing by a commander, an information merging stage,  wherein the information merging stage uses a set-theoretic superset operation to combine  
or implementing, by the commander, an information agreement stage comprising a first information agreement stage, wherein said first information agreement stage
takes as information at least parts of the raw and/or preprocessed sensor data from the sensors and in addition takes information indicating which raw and/or preprocessed sensor data the monitor accepts from the sensors as input in its second sensor fusion stage based on which input the commander and the monitor produce as the output real-time images, wherein said first information agreement stage provides at least parts of the raw and/or preprocessed sensor data from the sensors and in addition takes information indicating which sensor data the monitor will use in its second sensor fusion stage to the trajectory planning stage, wherein said trajectory planning stage uses said information from said first information agreement stage to add safety margins around the real-time images provided from the first sensor fusion stage of the commander, and wherein said trajectory planning stage produces the one or more trajectories that do not intersect with the real-time images produced by the first sensor fusion stage of the commander or 
	As per claim 14, the prior art of record does not disclose a method  implemented by one or more computers for reducing false negative in fail-safe trajectory planning for a moving entity, the method comprising: implementing, by a commander, an information agreement stage comprising a first information agreement stage, wherein said first information agreement stage takes as information at least parts of a raw and/or preprocessed sensor data from sensors and in addition takes information indicating which raw and/or preprocessed sensor data the monitor accepts from the sensors as input in its second sensor fusion stage based on which input the commander and the monitor produce as the output real-time images, wherein said first information agreement stage provides at least parts of the raw and/or preprocessed sensor data from the sensors and in addition takes information indicating which sensor data the monitor will use in its second sensor fusion stage to the trajectory planning stage, wherein said trajectory planning stage uses said information from said first information agreement stage to add safety margins around the real-time images provided from the first sensor fusion stage of the commander, and wherein said trajectory planning stage produces the one or more trajectories that do not intersect with the real-time images produced by the first sensor fusion stage of the commander or with said 
	Claims 1-12, and 14, are allowable over the prior art of record.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALENA TRAN/Primary Examiner, Art Unit 3664